Citation Nr: 0712696	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  97-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability.
 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

In a March 1991 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
denied the claim for entitlement to service connection for a 
chronic respiratory disability because there was no record of 
respiratory difficulties during service and on the separation 
examination.  The veteran filed a timely appeal, and the 
Board remanded the claim in February 1993 for more 
development.  In December 1994, the RO again denied the 
claim, stating that there was no evidence of a chronic 
respiratory disability in service.  In a February 1995 
decision, the Board denied the claim for service connection.  
The veteran did not appeal the Board's decision.

In May 1995, the veteran filed an application to reopen his 
claim.  In a May 1996 rating decision, the RO determined that 
the claim was not well grounded.  The veteran filed a timely 
appeal.

The veteran testified before a hearing officer sitting at the 
RO in January 1998, and before the undersigned Veterans Law 
Judge sitting at the RO in July 2003.  A transcript of both 
hearings is of record. 

In a March 2004 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a respiratory 
disability and remanded the issue for further development. 


FINDINGS OF FACT

A current respiratory disability, namely bronchitis, 
hypoxemia, and asthma like illness, is the result of rubella 
incurred in service.



CONCLUSION OF LAW

A respiratory disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claim for service connection is 
being granted, no further assistance is needed to 
substantiate the appeal.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

From October 18, 1968 to October 23, 1968, the veteran was 
admitted to the NTC Great Lakes Hospital.  He presented with 
complaints of a sore throat, headache, weakness and a general 
malaise.  The diagnosis was rubella.

In April 1970, the veteran's report of medical examination 
for discharge from active duty was unremarkable.

In July 1989, the veteran presented to Dr. J. Haines with 
complaints of snoring, coughing and choking.  The diagnosis 
was a nasal obstruction.

In November 1991, the veteran presented to Dr. Mark Brandurne 
for pulmonary functioning testing.  The diagnosis was 
baseline moderate obstructive airways disease with 
reversibility following inhalation of bronchodilator.  These 
tests were compatible with the clinical diagnosis of asthma.

In February 1994, the veteran underwent a VA examination for 
his pulmonary condition.  The veteran reported experiencing 
mucous-like sputum production on and off for the past 10 to 
15 years.  The diagnosis was hyper reactive airways with mild 
obstructive lung disease.  The examiner also noted that the 
veteran had a history of measles pneumonia in 1968.

In a November 1995 letter, Dr. Kenneth Branch stated that the 
veteran had been a patient of his for several years.  He 
noted that the veteran reported that he had suffered from 
adult measles, rubella, with pneumonia and respiratory 
failure.  Dr. Branch opined that this type of infection could 
result in severe life threatening pneumonitis and in some 
cases impair a persons exercise ability and breathing 
ability.  He noted that a breathing test in June 1995 
revealed that the veteran mild to moderate chronic asthma 
signs.

At the July 2003 hearing, the veteran stated that he was 
exposed to toxins while in Navy.  Service records indicate 
that he was a jet engine technician.  He testified that his 
military occupational specialty required him to be around 
toxins such as asbestos, JP5 fuel, and methylethylketone 
(MEK).  He stated that he inhaled these fumes regularly and 
asserted that they caused his chronic respiratory disability. 

In April 2004, the veteran underwent a VA examination for 
respiratory diseases.  The veteran reported being 
hospitalized with measles pneumonia while he was in boot camp 
in 1968.  After he left the hospital, he stated that he had 
ongoing difficulty with his breathing causing him to cough up 
sputum nearly every day.  The diagnosis was breathing 
problems that were consistent with exercise induced asthma 
associated with chronic bronchitis symptoms that were likely 
secondary to the measles pneumonia that the veteran had while 
entering the service.  The examiner concluded that the 
veteran's current chronic respiratory problems were at least 
as likely as not related to the veteran's measles pneumonia 
and other exposures while in the military.

In November 2006, the Board requested an opinion from the 
Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901 (2006).  In January 2007, a VHA 
respiratory specialist reviewed the veteran's testimony and 
available medical records to provide the requested opinion.  
The specialist concluded that the bronchopulomonary diagnosis 
that best described the veteran's chronic respiratory 
disorder was rubella virus infection with bronchitis, 
hypoxemia and possible rubella pneumonia without radiological 
evidence of pneumonia; and with spontaneous resolution of 
acute bronchiolitis/pneumonia; and long term outcome 
characterized by bronchial hyperresponsiveness (asthma like 
illness) secondary to rubella lower respiratory tract 
infection.

The specialist stated that the symptoms manifested in October 
1968 were caused in whole by the rubella virus infection, 
associated with bronchiolitis and mild pneumonia.  He 
concluded that it was likely that the veteran's currently 
diagnosed respiratory disorder was solely causally related to 
his 1968 rubella illness.

Analysis

With regard to the elements of service connection, there was 
an in-service disease as the veteran's service medical 
records demonstrate that in October 1968 the veteran was 
hospitalized with rubella.

The January 2007 pulmonary specialist and all recent 
examiners have found a current respiratory disability; 
therefore, this element of service connection is established.  

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

The January 2007 specialist, the earlier VA examiner, and the 
private physician all linked the current respiratory 
disability to the rubella in service.  There are no opinions 
against the conclusion that the veteran's chronic respiratory 
disability was incurred as a result of a disease in service.  
The evidence is in favor of the grant of service connection 
for a chronic respiratory disability, namely bronchitis, 
hypoxemia, and asthma like illness.    38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a chronic respiratory 
disability, namely bronchitis, hypoxemia, and asthma like 
illness, is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


